Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Richard               Appeal from the 62nd District Court of
 Paul Schwalenberg and Karen Zimmerman                  Franklin County, Texas (Tr. Ct. No. 11723).
 Schwalenberg                                           Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 No. 06-16-00036-CV                                     Burgess participating.




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED OCTOBER 14, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk